Per Curiam. Appellant, Patricia Louise Finch, filed a motion to supplement the record in the above case. Appellant has filed a partial transcript, but seeks to supplement the record with affidavits of the deputy prosecuting attorney and appellant’s attorney. Appellant states that these affidavits show that a motion to exclude the attorney, whose assistance was at issue in the Rule 37 hearing, from court during appellant’s testimony was made in chambers; and appellant’s attorney concedes error in his affidavit regarding the failure to renew this motion for the record when the hearing began.  We remand the matter back to the trial court to settle the record in accordance with Ark. R. App. P. — Civ. 6(d), made applicable to criminal proceedings pursuant to Ark. R. App. P.— Crim. 5(a). West v. State, 322 Ark. 114, 907 S.W.2d 133 (1995) (per curiam). We direct that the record, as settled, be filed with this court’s clerk within thirty-five days.